Citation Nr: 0730848	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-28 471	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who had active service from May 
1964 to May 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  A videoconference 
hearing was held before the undersigned in July 2006.  In 
November 2006, the Board, in pertinent part, reopened the 
claim of service connection for a bilateral knee disorder and 
remanded both matters remaining on appeal for additional 
development.  


FINDINGS OF FACT

1.  The veteran's right knee injury in service was acute and 
transitory; current right and left knee disabilities are not 
shown to be related to the veteran's service.

2.  A chronic acquired psychiatric disability was not 
manifested in service, and it is not shown that any current 
acquired psychiatric disability is related to the veteran's 
service. 

3.  The veteran did not serve in combat.

4.  A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event 
in service; and any PTSD is not shown to be related to a 
stressor event in service.


CONCLUSIONS OF LAW

1. Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007). 

2.  Service connection for a psychiatric disability to 
include PTSD is not warranted.  38  U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  March 2003, 
December 2005, and December 2006 letters from the RO 
explained what the evidence needed to show to substantiate 
the claims.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The December 2003 rating decision, a June 2005 
statement of the case (SOC) and April 2006 and June 2007 
supplemental SOCs (SSOCs) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  The June 2007 SSOC provided notice 
regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
although such notice would only be relevant if the benefits 
sought were being granted.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claims were then 
readjudicated.  See June 2007 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical and personnel records, along with 
available VA and private medical evidence.  He was provided 
with a VA orthopedic examination in January 2007.  The 
December 2006 VCAA letter specifically requested that the 
veteran provide additional details of his claimed stressors 
in order for the RO to attempt confirmation thereof; he 
responded that he had no additional information to provide, 
and has not identified any other additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

The veteran's service medical records (SMRs) show that he 
complained of a right knee injury in January 1965.  A bruised 
right knee was noted.  In March 1965, the veteran requested 
to see a psychiatrist after going AWOL "in what sounds like 
a fugue state."  A notation of "seen re: problems with 
Army.  Disp: duty" was made.  The service separation 
examination noted normal lower extremities, musculoskeletal, 
and psychiatric examinations.

The veteran's DD-214 indicates that his specialty was wheel 
vehicle mechanic.  He was awarded the Vietnam Parachutist's 
Badge and the Republic of Vietnam Campaign Medal.  His Army 
personnel records show duty as a warehouse engineer operator 
and wheel vehicle mechanic.  

Private X-rays of the right knee dated in March 2000 showed 
diffuse osteoporosis more pronounced than expected for the 
veteran's age.  A May 2000 private magnetic resonance imaging 
(MRI) of the right knee showed a tear of the posterior horn 
of the medial meniscus.  A November 2000 MRI showed right 
knee internal derangement.  A July 2000 outpatient treatment 
record noted complaints of bilateral knee pain, with meniscal 
tear of the right knee.

The veteran contends that he has PTSD as a result of events 
he experienced during his wartime service in the 1960s, 
including in Vietnam.  Specifically, he has testified about 
an incident when his parachute failed to open properly during 
a training exercise at Ft. Campbell, Kentucky, and he was 
saved at the last moment by a fellow soldier who was able to 
pull his reserve chute.  He has also reported exposure to 
mortar fire in Vietnam.  In March 2006, the RO determined 
that there was insufficient provided by the veteran to 
attempt to verify any of his reported stressors.  In a 
December 2006 letter pursuant to the Board's remand, the RO 
requested additional and/or more specific information from 
the veteran regarding his alleged stressors; the veteran 
indicated that he had no additional information to provide.

VA outpatient records dated from January 2005 to April 2005 
note the veteran's complaints of nightmares and difficulty 
sleeping related to his inservice experiences in Vietnam and 
the parachute incident.  The veteran reported a history of 
exposure to combat in Vietnam.  The assessment was PTSD, 
severe.  A February 2005 treatment record noted diagnoses of 
PTSD and depressive episode, recurrent.

A VA orthopedic examination was conducted in January 2007.  
The examiner reviewed the veteran's SMRs and the claims 
folder in conjunction with the examination.  The veteran 
reported continuous right knee pain since a parachute jump in 
service.  He reported pain and soreness in the left knee that 
began in approximately 1980.  The veteran reported that he 
had worked in hard manual labor in heavy construction, 
including pouring concrete, since 1967, and that he had 
sustained multiple recurrent minimal traumatic incidents 
including twisting, bruising, and stepping into small holes 
with resultant knee sprains.  The diagnoses were chronic 
bilateral knee strain, superimposed on chondromalacia 
patella; tear of posterior horn of medial meniscus, right 
knee.  The examiner stated:

...it is clear that he sustained an injury to 
his knee from the jump in 1965 and that 
significant amount of loads were placed on 
his knee during active service with 32 
parachute jumps.  

There is no medical evidence in the SMRs of 
continuity of persistent complaints or 
recurrent right or left knee condition.  
There is a history of 30 years of hard 
manual labor, i.e. construction work, 
pouring concrete with a history of recurrent 
microtrauma during this working period.  
Based on all of the above information, the 
veteran's present right and left knee 
condition is less likely as not (less than 
50/50 probability) a result of or caused by 
his service connected injury to his right 
knee in 1965.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the  
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Knees

After the veteran was treated for a right knee injury in 
service in 1965, more than two years passed before he was 
discharged from service, during which time no further right 
knee complaints or treatment were noted.  No left knee 
complaints were noted at any time during service.  
Postservice, the first indication of a chronic right or left 
knee disability is shown in 2000, more than three decades 
after the veteran's separation from service.  In light of the 
foregoing, the finding must be that the right knee injury 
during service was acute and transitory, and that a chronic 
right or left knee disability was not manifested in service.  
Accordingly, service connection for a right or left knee 
disability on the basis that such disability became manifest 
in service and persisted is not warranted.

The veteran may still establish service connection for a 
right or left knee disability by competent evidence showing 
such disability is related to his complaints in service.  The 
preponderance of the competent (medical) evidence is against 
such a finding, as no physician has attributed the veteran's 
current right or left knee disability to an inservice cause.  
In fact, the only opinion directly addressing the matter, the 
January 2007 VA examiner's report, essentially indicates that 
the current knee disability is unrelated to the veteran's 
service.  There is no medical evidence of record that 
contradicts this examiner's conclusion.

As the veteran is a layperson, his own opinion is not 
competent evidence in the matter of etiology of his bilateral 
knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-45 (1992).  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.

Psychiatric Disorder, to include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

There is no evidence that the veteran "engaged in combat with 
the enemy."  Service medical records show no references to 
combat, and service personnel records do not reflect that the 
veteran engaged in combat with the enemy during his service 
in Vietnam.  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154, 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).  There is no supportive evidence that the 
veteran engaged in combat with the enemy (as defined).  His 
duties as a warehouse engineer operator and wheel vehicle 
mechanic were of a non-combat nature.  The veteran has a 
Vietnam Parachutist's Badge, however he testified that he did 
not have any combat-related jumps in Vietnam.  While he 
alleges that he was in the vicinity of mortar fire during 
service, he has  not (despite a specific request) provided 
sufficient information to allow for corroboration of this 
allegation.  Similarly, with respect to his claim of an 
incident when his parachute failed to open properly during a 
training exercise at Ft. Campbell, and he was saved at the 
last moment by a fellow soldier who was able to pull his 
reserve chute, the veteran again failed to provide sufficient 
supporting accounts or other information that might have 
enabled corroboration of his involvement in such incident.  

While there is medical evidence showing diagnoses of PTSD, 
these are based on the veteran's unsupported reports of 
combat in service as well as the unverified parachute 
incident.  Without any actual evidence that the veteran 
engaged in combat or credible supporting evidence of an in-
service stressor, even unequivocal medical evidence that a 
claimant has a diagnosis of PTSD is insufficient to establish 
that the PTSD is service related, so as to warrant service 
connection..  

The veteran's own statements contending that he has PTSD due 
to traumatic events in service cannot by themselves establish 
that diagnosis is related to his military service.  As a 
layperson, he lacks the requisite training to provide a 
competent opinion regarding the determination of a medical 
diagnosis or etiology.  See Espiritu, supra.

Without evidence of a verified/verifiable stressor event in 
service, or a diagnosis of PTSD based on a stressor event 
supported by credible evidence, the criteria for establishing 
entitlement to service connection for such disease are not 
satisfied.  The preponderance of the evidence is against this 
claim, and it must be denied.

As for psychiatric disability other than PTSD, the veteran's 
SMRs mention that he was seen by a psychiatrist, however he 
was returned to duty and no psychiatric diagnosis was noted.  
The veteran's service separation examination noted normal 
psychiatric examination.  There is also no evidence of 
psychiatric disability for many years after service (The 
earliest documentation of psychiatric problems postservice 
was in 2005).  Consequently, service connection for a 
psychiatric disability based on a finding that such 
disability became manifest in service and persisted or on a 
presumptive basis (for any psychosis as a chronic disease 
manifested to a compensable degree in the first postservice 
year) is not warranted.  Although the veteran had a diagnosis 
of recurrent depressive episode in February 2005, there is no 
competent (medical) evidence that links any such psychiatric 
disorder to service.  A lengthy time interval between service 
and the earliest postservice clinical documentation of 
psychiatric disability is of itself a factor against a 
determination that the psychiatric disability might be 
service related.  The preponderance of the evidence is 
against this claim.  Hence, it also must be denied.



ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


